Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 02/22/2021 for application number 16/534,668. Claims 1, 9, and 20 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wynter et al. (US 20190295408 A1; hereinafter “Wynter”) in view of Tenant de la Tour et al. (US 20190172096 A1; hereinafter “Tenant de la Tour”), and further in view of Zhu et al. (CN 1834973 A; hereinafter “Zhu”).

Regarding claim 1, Wynter discloses a method comprising:
receiving, by at least one wireless fidelity (Wi-Fi) sensor, respective probes from mobile devices of a group of mobile devices, wherein the mobile devices in the group of mobile devices have respective media access control (MAC) addresses, wherein the respective probes have respective timestamps, , and wherein the respective MAC addresses have respective sequence numbers ([0031] each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device…the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value). The update frequency of the data may be, for example, every time a probe request is sent by a mobile device 110, such as when a WiFi sniffer (= a Wi-Fi sensor) is used; the sequence of records indicates a sequence number for the record of each probe request corresponding to a MAC address) 
grouping probes of the same device to form at least one segment ([0032] Trajectory determination module 124 determines spatio-temporal paths or trajectories (= a segment) of each monitored device 110 in the transit system. In an embodiment of the present invention, the trajectories may be determined based on the probe request data received from each monitored device 110.); 
determining at least one forward segment of consecutive segments of a segment group of the at least one segment group, resulting in a constructed path of the at least one mobile device, wherein the at least one forward segment comprises a segment of the consecutive segments with at least one probe having a timestamp that is later in time than other probes of other segments of the consecutive segments, and wherein the constructed path comprises a chain of the consecutive segments in the at least one segment group ([0038] and Figs. 1 and 2: the spatio-temporal trajectory (= a segment) of each monitored device 110 may be determined based on the probe request data obtained from each respective device. In the embodiment, the probe request data may be aggregated into time-series data sets representative of sequences of records corresponding to each respective device; indicating at least one probe having a timestamp that is later in time than other probes of other segments of the consecutive segments; [0040] where .tau.-journey represents the journey, from station i to station j, of each monitored device 110, k, in the transit system; the MAC address, m, is the MAC address of each respective device; and Rm is the sequence of records corresponding to the probe requests received from each respective device. Station i may represent, for example, an origin station such as station 106A with respect to monitored devices 110A and 110B, and station j may represent, for example, a destination station such as station 106C with respect to monitored device 110B, as depicted in FIG. 1B. Station k, as depicted in FIG. 1B, may represent an intermediate station between stations i and j; thus a forward segment corresponds to a journey from station i to station k and a consecutive segment corresponds to a journey from station k to station j, and the journey from station I to station j corresponds to a constructed path of a mobile device 110A); and 
storing the constructed path in a database ([0032] Trajectory determination module 124 determines spatio-temporal paths or trajectories of each monitored device 110 in the transit system; [0078] Service level monitor device 120 can be a standalone network server; thus storing determined trajectories of mobile devices in the server is implied).  
But Wynter does not explicitly disclose grouping probes of the respective probes having a same MAC address to form at least one segment, wherein the at least one segment corresponds to the probes having same MAC addresses; and does not disclose identifying at least one fingerprint of at least one information element of at least one mobile device of the group of mobile devices, resulting in at least one identified fingerprint; and grouping the at least one segment according to the at least one identified fingerprint, resulting in at least one segment group corresponding to an identified fingerprint of the at least one identified fingerprint, wherein the at least one information element comprises a Direct-Sequence Spread Spectrum (DSSS) parameter set.
However, in the same field of endeavor, Tenant de la Tour discloses a method comprising: receiving, by at least one wireless fidelity (Wi-Fi) sensor, respective probes from mobile devices of a group of mobile devices, wherein the mobile devices in the group of mobile devices have respective media access control (MAC) addresses, wherein the respective probes have respective timestamps ([0042] and Fig. 1: Network transceivers 24 (= Wi-Fi sensors) are detection devices or mobile stations (MS), which colloquially can be referred to as fake hotspots or sniffers, that collect identification data from mobile devices 22; 0045] Mobile devices 22 emit WiFi signals (= probes) automatically. WiFi signals carry identifying data including the MAC address (unique ID number), power of the signal, distance of mobile device 22 from the network transceiver 24, brand of the mobile device 22, name of the mobile device 22 (given by the user), and the network name the mobile device 22 used to connect; [0057] The sensors can acquire data on the media access control (MAC address), signal strength, timestamp of probes received, and so on, from the mobile device.);
grouping probes of the respective probes having a same MAC address to form at least one segment, wherein the at least one segment corresponds to the probes having same MAC addresses ([0052] A data filter compares the MAC address for a given mobile device received over a plurality of network connection requests (= a group of probes) and removes device ID numbers which do not appear repeatedly. Consistent existence of a particular MAC address signifies a real address; [0071] the frequency of a user's visits is determined by creating a digital "footprint" of the user based on the metrics collected. In some embodiments, personal data is not stored, and the digital identifiers stored are associated with a particular MAC address. MAC addresses and devices can be aggregated based on a time slot (e.g., recent time slots include the last two minutes); thus a digital identifier indicates grouping of probes having the same MAC address); 
determining a constructed path of the at least one mobile device ([0063] In step 308, if the given mobile device 22 remains in contact, the multiple locations are plotted as a path; [0064] In step 310, the path is rendered on a map of the area supported by the network transceivers 24. In step 312, a profile is generated for that given mobile device's ID information. The profile may include data such as: …path taken..; [0073] and Fig. 4: The sequence steps 400-410 illustrate a single person's path through the store as mapped and rendered by the motion of their mobile device 22.); and 
storing the constructed path in a database ([0042] and Fig. 1: Data collected by the network transceivers 24 is forwarded to an application server 26 via the Internet. The application server 26 includes a processor 28 and a data storage or memory 30 for logging metrics 32 and running application analytical software 34; [0071] the digital identifiers stored are associated with a particular MAC address).  
Furthermore, in the context of providing a fingerprint for validating the issuance of a digital product, Zhu discloses a method of generating a unique fingerprint for a mobile user based on a Direct-Sequence Spread Spectrum (DSSS) parameter set (P. 10, Lines 32-37: the copyright server after receiving the request issuer, the validity check request format, then, transmitting information to the publisher identity IDM of authenticity (by SIGM, R) for detection, comprises a collating ESB signatures SIGB and SIGM, then according to Params to generate a unique fingerprint FINGB, example uses direct sequence spread spectrum (DSSS) technology to generate the pseudo-random sequence configured fingerprint sequence…; P. 13, Lines 26-27 and Fig. 4: a structure schematic diagram of the fingerprint sequence based on direct sequence spread spectrum technology.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynter, based on the above teaching of grouping probes of the respective probes having a same MAC address to form at least one segment from Tenant de la Tour, and generating a unique fingerprint for a mobile user based on a Direct-Sequence Spread Spectrum (DSSS) parameter set taught by Zhu, to derive, “(a) grouping probes of the respective probes having a same MAC address to form at least one segment, wherein the at least one segment corresponds to the probes having same MAC addresses, and does not disclose; (b) identifying at least one fingerprint of at least one information element of at least one mobile device of the group of mobile devices, resulting in at least one identified fingerprint; and (c) grouping the at least one segment according to the at least one identified fingerprint, resulting in at least one segment group corresponding to an identified fingerprint of the at least one identified fingerprint, wherein the at least one information element comprises a Direct-Sequence Spread Spectrum (DSSS) parameter set”, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result of grouping probes with the same MAC address to identify a segment, and grouping segments based on an identified fingerprint. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to track the motion of a mobile device.

Regarding claim 3, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 1 as set forth, and Wynter further discloses wherein the timestamp is a first timestamp, and wherein the determining the at least one forward segment further comprises: determining an increment of at least one sequence number of the respective sequence numbers corresponding to the consecutive segments of the segment group of the at least one segment group, resulting in an incremented sequence number; and determining a time gap between a sequence number of the at least one sequence number corresponding to a first probe and the incremented sequence number corresponding to a second probe having a second timestamp that is later in time than the first probe ([0031] the obtained data may include, for example, sequences of records corresponding to each monitored device 110. In the embodiment, each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device… the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value); the timestamp allows determining a time gap between a first probe and a second probe having a second timestamp that is later in time than the first probe).

Regarding claim 4, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 1 as set forth, and Wynter further discloses generating a sequence of records for each successive probe request from each mobile device identified by a MAC address (([0031] each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device…the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value).). The sequence of records indicates a sequence number for the record of each probe request corresponding to a MAC address.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynter, Tenant de la Tour, and Zhu as applied to claim 1, based on the above further teaching from Wynter, to derive “determining an increment of at least one sequence number of the respective sequence numbers corresponding to the consecutive segments of the segment group of the at least one segment group, resulting in an incremented sequence number; and comparing a growth rate of the at least one sequence number corresponding to the consecutive segments”, because the modification uses prior art elements according to their established functions to produce a predictable result of incrementing a sequence number each time a new probe request is detected and then the sequence number growth rate for any two segments can be easily compared. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification for incrementing sequence numbers associated with probe requests in order to track the motion of a mobile device.

Regarding claim 5, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 1 as set forth, and Wynter further discloses Wynter further discloses wherein the at least one segment group comprises at least two adjacent segments, wherein a first probe with a latest in time timestamp than other first probes in a first segment of the at least two adjacent segments and a second probe with an earliest in time timestamp than other second probes in a second segment of the at least two adjacent segments are consecutive timestamps ([0031] In an embodiment of the present invention, the obtained data may include, for example, sequences of records corresponding to each monitored device 110. In the embodiment, each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device. In the embodiment, the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value).), 
wherein a time between the at least two adjacent segments is less than a defined number of seconds ([0031] The update frequency of the data may be, for example, every time a probe request is sent by a mobile device 110, such as when a WiFi sniffer is used. The update frequency of the data may otherwise be, for example, based on pre-aggregation frequencies, such as of particular access points, which may be to the level of each second, every 5 seconds, every 10 seconds, and so on), and 
wherein the at least one segment group comprises the at least one segment having the probes of the respective probes with the same MAC address that is a different MAC address from other segments of the at least one segment group ([0052] A data filter compares the MAC address for a given mobile device received over a plurality of network connection requests and removes device ID numbers which do not appear repeatedly. Consistent existence of a particular MAC address signifies a real address; indicates grouping probes of the respective probes having a same MAC address);.  

Regarding claim 6, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 1 as set forth, and Wynter further discloses Wynter further discloses wherein the at least one information element comprises at least an octet element identification field, an octet length field, and an element-specific information field ([0031] the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value)).  

Regarding claim 7, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 1 as set forth, and Wynter further discloses wherein the grouping of the at least one segment according to the at least one identified fingerprint comprises: chronologically concatenating the probes having the same MAC address according to ones of the respective timestamps corresponding to the probes ([0031] the obtained data may include, for example, sequences of records corresponding to each monitored device 110. In the embodiment, each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device. In the embodiment, the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value).).
Although Wynter, Tenant de la Tour, and Zhu do not explicitly disclose inserting the at least one segment into a dictionary, wherein the dictionary comprises stored segments from previous groupings of segments, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the storing of paths and metrics associated with a mobile device taught by Wynter and Tenant de la Tour and identification of a fingerprint for a mobile device taught by Zhu that allows for grouping into a segment.  

Regarding claim 8, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 1 as set forth, and Wynter further discloses generating a sequence of records for each successive probe request from each mobile device identified by a MAC address (([0031] each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device…the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value).). The sequence of records indicates a sequence number for the record of each probe request corresponding to a MAC address.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynter, Tenant de la Tour, and Zhu as applied to claim 1, based on the above further teaching from Wynter, to derive “ wherein the determining the at least one forward segment further comprises: determining an increment of at least one sequence number of the respective sequence numbers corresponding to the consecutive segments of the segment group of the at least one segment group, resulting in an incremented sequence number, wherein the determining the increment comprises: incrementing the at least one sequence number by one in response to a probe being received from a mobile device of the group of mobile devices with a MAC address that matches a previously sent probe, resulting in at least one incremented sequence number”, because the modification uses prior art elements according to their established functions to produce a predictable result of incrementing a sequence number each time a new probe request is detected. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification for incrementing sequence numbers associated with probe requests in order to track the motion of a mobile device.

Claims 9, 11-12, and 15-18 are rejected on the same grounds set forth in the rejection of claims 1 and 3-8, respectively. Claims 9, 11-12, and 15-18 recite similar features as in claims 1 and 3-8, respectively, from the perspective of a device.
 
Regarding claim 13, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 9 as set forth, and Wynter further discloses wherein the determining the forward segments further comprises: determining increments of sequence numbers of the respective sequence numbers corresponding to the consecutive segments of the segment groups, resulting in incremented sequence numbers; and determining time gaps between first sequence numbers of the respective sequence numbers corresponding to first probes and second sequence numbers of the incremented sequence numbers corresponding to second probes having timestamps that are later in time than the first probes ([0031] the obtained data may include, for example, sequences of records corresponding to each monitored device 110. In the embodiment, each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device… the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value); the timestamp allows determining a time gap between a first probe and a second probe having a second timestamp that is later in time than the first probe).
Although Wynter, Tenant de la Tour, and Zhu do not explicitly disclose. “wherein the first probes are probes with first timestamps that are first in time of all probes in a segment of the segments, and wherein the second probes have second timestamps that are last in time of all the probes in the segment of the segments”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the detected probe requests and sequence of records that include timestamp information for each probe, and the identification of segments based on fingerprints taught by Wynter, Tenant de la Tour, and Zhu.  

Regarding claim 19, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 9 as set forth, and Wynter further discloses generating a sequence of records for each successive probe request from each mobile device identified by a MAC address ([0031] each record in a sequence of records of a device, such as monitored device 110, may correspond to a probe request transmitted by the device…the sequence of records may include, for example, fields including an anonymous identifier of the device (e.g., MAC address) as well as a timestamp and location (or in some cases a signal strength value).); and
grouping probes of the same device to form at least one segment ([0032] Trajectory determination module 124 determines spatio-temporal paths or trajectories (= a segment) of each monitored device 110 in the transit system. In an embodiment of the present invention, the trajectories may be determined based on the probe request data received from each monitored device 110.).
 A skilled person would have been able to apply these teachings to determine that the sequence of records indicates a sequence number for the record of each probe request corresponding to a MAC address, and an increment of at least one sequence number of the respective sequence numbers corresponding to the consecutive segments of a segment group and determine a growth rate of the at least one sequence number corresponding to the consecutive segments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynter, Tenant de la Tour, and Zhu as applied to claim 9, based on the above further teaching from Wynter, to derive “wherein the determining the forward segments comprises: determining the forward segments according to a sequence of ones of the respective probes with a lowest relative growth rate”, because by incrementing a sequence number each time a new probe request is detected, the sequence number growth rate for any two segments can be easily compared. Thus the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification for incrementing sequence numbers associated with probe requests and identifying growth rates for each segment in order to track the motion of a mobile device.

Claim 20 is rejected on the same grounds set forth in the rejection of 1. Claim 20 recites features that are similar to a sub-set of features in claim 1, from the perspective of a computer-readable storage device having executable instructions.

 Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wynter in view of Tenant de la Tour, in view of Zhu, and further in view of Sugatoor et al. (US 20190334806 A1; hereinafter “Sugatoor”).

Regarding claim 2, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 1 as set forth, but Wynter, Tenant de la Tour, and Zhu do not disclose wherein the respective MAC addresses are respective virtual MAC addresses.
However, in the same field of endeavor, Sugatoor discloses wherein the respective MAC addresses are respective virtual MAC addresses ([0010] With increasing data privacy and security concerns, device manufacturers may configure the devices to randomize the MAC addresses prior to association and hence hide the identity of the devices. For this, the device manufacturers may use operating systems that support MAC randomization in the devices. Such devices may send random virtual MAC address in the probe requests prior to association and may send the real MAC address after association.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynter, Tenant de la Tour, and Zhu as applied to claim 1, based on the above teaching from Sugatoor, to derive the limitations of claim 2, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification for distinguishing real MAC address from virtual MAC addresses in order to track the motion of a mobile device.

Claim 10 is rejected on the same grounds set forth in the rejection of 2. Claim 10 recites similar features as in claim 2, from the perspective of a device.

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wynter in view of Tenant de la Tour, in view of Zhu, and further in view of Cunche et al. (“Linking wireless devices using information contained in Wi-Fi probe requests”, Pervasive and Mobile Computing 11 (2014) 56-69; hereinafter “NPL1”).

Regarding claim 14, Wynter, Tenant de la Tour, and Zhu disclose the limitations of claim 9 as set forth, but Wynter, Tenant de la Tour, and Zhu do not disclose wherein the receiving the respective probes comprises receiving the respective probes from the mobile devices on all available channels, and wherein at least one probe of the probes having the same MAC address in a segment of the segments is sent on a channel that is a different channel from other probes in the segment.  
However, in the same field of endeavor, NPL1 discloses receiving the respective probes from the mobile devices on all available channels (P. 58, Sec. 2.1: Wi-Fi Service discovery: Active service discovery: In this mode, the wireless station actively searches for known APs by probing each channel. The probing consists of broadcasting probe request messages for known APs and then listening for probe response messages. The probe request messages are management frames defined by the 802.11 standard, which embed the SSID of the target AP. The probing is repeated on each channel until the station successfully associates to an AP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynter, Tenant de la Tour, and Zhu as applied to claim 9, based on the above teaching from NPL1, and further derive “wherein at least one probe of the probes having the same MAC address in a segment of the segments is sent on a channel that is a different channel from other probes in the segment “, and thus obtain the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using all available channels to send probe requests in order to track the motion of a mobile device.

Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jern et al. (US 20150373692 A1) – Identifying a fingerprint of a mobile device.
Sjolund et al. (US 9167554 B1) – Tracking communication devices in a radio communication network in a facility.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471